Exhibit 10-z PACIFIC TELESIS GROUP EXECUTIVE DEFERRAL PLAN (Amended as of November 20, 2008) PACIFIC TELESIS GROUP EXECUTIVE DEFERRAL PLAN (Restated as of December 1, 1995) SECTION 1. Purpose. The Pacific Telesis Group Executive Deferral Plan (the "Plan") provides certain Officers of the Company with an opportunity to defer compensation and accrue earnings on a pre-tax basis and with an opportunity to receive employer matching contributions that cannot be provided to them under the Pacific Telesis Group Supplemental Retirement and Savings Plan for Salaried Employees ("the Savings Plan") because of the limitations imposed by section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the "Code"). SECTION 2. Eligibility to Participate The following employees are eligible to participate in the Plan: (A)Officers of Pacific Telesis Group and/or Pacific Bell; (B)The Officers of any corporate Affiliate of Pacific Telesis Group who are specifically designated to participate by the Board of Directors of Pacific Telesis Group and the Board of Directors of such corporate Affiliate. Prior to April 1, 1994, certain employees of AirTouch Communications (formerly "PacTel Corporation") were eligible to participate in the Plan, and they retain certain rights to benefits as provided under the Plan. SECTION 3. Plan Accounts. 3.1Establishment of Account. An account shall be established for each eligible employee who elects to become a participant in the Plan in accordance with the procedures set forth in Section 4 of the Plan. The account shall be credited with allocations and earnings under Sections 4, 5 and 6 and debited with distributions under Section 7 of the Plan. 3.2Predecessor Plan Accounts. An employee's account under the Pacific Telesis Group Senior Management Incentive Award Deferral Plan (the "Predecessor Plan") was transferred to this Plan as of January 1, 1985 (the "Effective Date" of this Plan), if the employee was then an eligible employee as provided in Section 2.
